Name: Commission Regulation (EC) No 1157/2000 of 30 May 2000 fixing the compensatory aid for bananas produced and marketed in the Community in 1999, the time limit for payment of the balance of the aid and the unit value of the advances for 2000
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  accounting;  marketing
 Date Published: nan

 Avis juridique important|32000R1157Commission Regulation (EC) No 1157/2000 of 30 May 2000 fixing the compensatory aid for bananas produced and marketed in the Community in 1999, the time limit for payment of the balance of the aid and the unit value of the advances for 2000 Official Journal L 130 , 31/05/2000 P. 0026 - 0027Commission Regulation (EC) No 1157/2000of 30 May 2000fixing the compensatory aid for bananas produced and marketed in the Community in 1999, the time limit for payment of the balance of the aid and the unit value of the advances for 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Articles 12(6) and 14 thereof,Whereas:(1) Commission Regulation (EEC) No 1858/93(3), as last amended by Regulation (EC) No 1467/1999(4), lays down detailed rules for applying Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector.(2) Pursuant to Article 12 of Regulation (EEC) No 404/93, the compensatory aid is calculated on the basis of the difference between the flat-rate reference income and the average production income from bananas produced and marketed in the Community during the year in question. Supplementary aid is granted in one or more producer regions where the average income from production is significantly lower than the average for the Community.(3) Article 2(2) of Regulation (EEC) No 1858/93 fixes the flat-rate reference income at EUR 64,03 per 100 kilograms net weight of green bananas ex-packing shed for the aid to be calculated in respect of 1999.(4) In 1999, the average production income, calculated on the basis of the average of the prices for bananas marketed outside the producer regions at the stage of delivery at first port of unloading (goods not unloaded) on the one hand and the selling prices on local markets for bananas marketed in their producer region on the other, less the flat-rate amounts laid down in Article 3(2) of Regulation (EEC) No 1858/93, was less than the flat-rate reference income fixed for 1999. The compensatory aid to be granted in respect of 1999 should be fixed accordingly.(5) The aid for 1999 is relatively high and it is difficult to predict at present the evolution of prices over the whole of the 2000 marketing year. As a result, from the economic viewpoint the unit amount of advances should not be set at relatively high level which could prove exorbitant when the aid for the year is determined. The level of advances should be fixed at 60 % of the amount of aid granted for 1999.(6) The annual average production income from the marketing of bananas produced in Portugal, Martinique and Guadeloupe has proved to be significantly lower than the Community average during 1999. As a result, supplementary aid should be granted in the producer regions in Portugal, Martinique and Guadeloupe pursuant to Article 12(6) of Regulation (EEC) No 404/93, in accordance with the practice followed in recent years. As regards the regions in Portugal, and Madeira in particular, the data for 1999 reveal extremely difficult production and marketing conditions, requiring supplementary aid to be fixed at a level covering 75 % of the difference between the average income in the Community and the average recorded on selling products in that region. The specific marketing difficulties in Guadeloupe, which has been hit by cyclones several times in recent years and has had difficulties rebuilding its marketing capacities, justify the granting of supplementary aid covering the same percentage of the difference between the Community average and regional income.(7) Given the lack of all the data necessary, it has not hitherto been possible to determine the compensatory aid for 1999. Provision should be made for the balance of the aid to be paid within two months of the publication of this Regulation. In view of the latter points, provision should be made for this Regulation to enter into force on the day following its publication.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 11. The compensatory aid provided for in Article 12 of Regulation (EEC) No 404/93 for fresh bananas falling within CN code ex 0803, excluding plantains, produced and marketed in the Community in 1999 shall be EUR 29,69 per 100 kilograms.2. The aid fixed in paragraph 1 shall be increased by EUR 4,99 per 100 kilograms for bananas produced in producer regions in Portugal, by EUR 2,99 per 100 kilograms for bananas produced in the region of Martinique and by EUR 8,45 per 100 kilograms for bananas produced in the region of Guadeloupe.Article 2Notwithstanding Article 4(2) of Regulation (EEC) No 1858/93, advances for bananas marketed from January to October 2000 shall amount to EUR 17,81 per 100 kilograms. The relevant security shall be EUR 8,90 per 100 kilograms.Article 3Notwithstanding Article 10 of Regulation (EEC) No 1858/93, the competent authorities of the Member States shall pay the balance of the compensatory aid to be granted in respect of 1999 within two months of the entry into force of this Regulation.Article 4This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 170, 13.7.1993, p. 5.(4) OJ L 170, 6.7.1999, p. 7.